DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This Action is in response to the Amendment filed March 1, 2022. 
In view of the Amendment, the objections to the drawings and specification and the rejection of the claims under 35 USC 112, as set forth in the Office Action mailed 11/02/2021, are withdrawn.
Claims 2, 20-21, 41, 43, 48-49, 57, and 63-64 are amended. 
Claims 13-18, 29-34, and 40 are canceled.
Claims 2-12, 19-28, 35-39, and 41-71 are pending.

Response to Arguments
Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive.
In response to Applicant’s mischaracterization of the Longinotti-Buitoni reference, its provisional application is entitled “physiological monitoring garments” (e.g., paragraph [0001] of Longinotti-Buitoni and one of the problems that Longinotti-Buitoni is trying to overcome is the cumbersome and impractical to use for long-term monitoring of cardiovascular and other heath monitoring system (e.g., paragraphs [0008]-[0009] and [0013] of Longinotti-Buitoni. That is, Longinotti-Buitoni is not solely a document about .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 2-12, 19-22, 24-28, 35-39, 41, 43-50, 52-65, and 67-71 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2012/0146797 to Oskin et al (hereinafter referred to as “Oskin”) in view of US Patent Application Publication No. 2015/0040282 to Longinotti-Buitoni et al. (hereinafter referred to as “Longinotti-Buitoni”) and US Patent Application Publication No. 2008/0287770 to Kurzweil et al. (hereinafter referred to as “Kurzweil”).
Referring to claim 2, Oskin discloses a wearable cardiac monitoring and treatment device with enhanced comfort for a patient at risk of life-threatening cardiac arrhythmias (e.g., Fig. 1 and paragraphs [0003], [0006], and [0029]), comprising: a garment configured to be worn around a torso of the patient (e.g., paragraph [0032]); one or more removable modules disposed in the garment (e.g., paragraph [0030]: wearable device components/modules can be fitted into pockets 160 or attached to garment 105 via buckles or hook and loop fasteners (pockets or fasteners that permit the modules to be removed); a plurality of electrocardiogram (ECG) sensing electrodes permanently coupled at first predetermined locations on the garment (e.g., paragraph [0029]: sensing electrode 135 may be a permanent part of the belt or strap that is attached to the garment and paragraph [0030]: wearable therapeutic device 100 may include more than one sensing electrode), the plurality of ECG sensing electrodes configured to sense one or more ECG signals from the patient (e.g., paragraph [0032]: 
Oskin in view of Longinotti-Buitoni differs from the claimed invention in that it does not expressly teach that the one or more removable modules comprise a removable sensor interface module connected to the plurality of ECG sensing electrodes permanently coupled at the first predetermined locations on the garment, and that the removable sensor interface module is configured to process the one or more ECG signals from the patient. However, Kurzweil teaches, in a related art: a garment for ambulatory monitoring of a patient, that a removable electronics module or sensor interface module is disposed in the garment (e.g., Fig. 1, 50 and paragraphs [0042] and [0050]-[0051] of Kurzweil) where the removable sensor interface module 50 receives an ECG signal from two sensors, amplifies the signals, digitizes, the signals, and transmits the signals via Bluetooth to another component (e.g., paragraph [0050] of Kurzweil). Accordingly, one of ordinary skill in the art would have recognized the benefits of having a removable module that comprises a removable interface that processes ECG signals sensed by the removable sensor in order to wash the garment 
With respect to claim 3, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 2, wherein the garment comprises an anterior portion and a posterior portion (e.g., paragraphs [0031] and [0058] of Oskin: one sensing electrode and one therapy electrode are disposed in the front (anterior) of the garment and two therapy electrodes are disposed in the back (posterior) of the garment), each of the anterior portion and the posterior portion comprising a flexible material configured to provide an ergonomic fit on the patient (e.g., paragraph [0029] of Oskin: garment 105 may be stretchable/flexible which would provide an ergonomic fit to the patient).
As to claim 4, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 2, wherein the garment comprises a stretchable fabric and is configured to cover both an upper portion and lower portion of the torso of the patient (e.g., paragraph [0029] of Oskin: device 100 includes a garment 105 in the shape of a vest or shirt and the garment is also stretchable).
With respect to claim 5, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 2, wherein the plurality of wires or cables are configured to stretch 
As to claim 6, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 5, wherein the plurality of wires or cables are configured in a zig zag pattern to stretch with the portion of the garment (e.g., Figs. 3-5, 150 and paragraph [0034] of Oskin).
With respect to claim 7, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 6, wherein the plurality of wires or cables are integrated into the garment (paragraph [0030] and claim 2 of Oskin).
As to claim 8, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 6, wherein the garment is configured to be machine washable (e.g., paragraphs [0315]- [0316] of Longinotti-Buitoni). One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of an electronic communications garment being machine washable in view of the teachings of Longinotti-Buitoni. Consequently, one of ordinary skill in the art would have further modified the device of Oskin in view of Longinotti-Buitoni’s garment to be machine washable as taught by Longinotti-Buitoni so that it is easy to clean, and because the combination would have yielded predictable results.
With respect to claim 9, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 6, wherein the garment comprises a belt portion and a back portion (e.g., Fig. 2 and paragraph [0029] of Oskin: garment 105 in the shape of a vest or shirt and belt 110).

With respect to claim 11, Oskin in view of Longinotti-Buitoni and Kurzweil  teaches the device of claim 9, wherein the garment comprises one or more adjustable shoulder straps connected to the back portion and the belt portion (e.g., paragraphs [0051]-[0052] Oskin).
As to claim 12, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 11, wherein the one or more adjustable shoulder straps comprise one or more adjustable buckle straps (e.g., paragraph [0030] of Oskin).
With respect to claim 19, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 2, wherein the outer fabric layer of the garment has different material characteristics than the inner fabric layer of the garment (e.g., paragraph [0262] of Longinotti-Buitoni:  first or internal layer – flexible and conforms to a user’s body and second or external layer – looser fitting, more comfortable, more fashionable than the inner layer). It would have been an obvious choice of design to have the inner layer conforming to a user and the outer layer looser and more fashionable in view of the teachings of Longinotti-Buitoni.
As to claim 20, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 19, wherein inner fabric layer comprises a material permeable to moisture and/or water vapor so that moisture and/or water vapor can pass from the 
As to claim 21, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 20, but does not expressly disclose that the inner fabric layer has an average moisture transmission rate of between 100 g/m2/day to 50,0000 g/m2/day. In the absence of criticality, since Oskin teaches that its garment is formed from breathable fabric so sweat (moisture) can dry, one of ordinary skill in the art would have discovered the optimum or workable ranges for such a moisture rate and that function involves only routine skill in the art (see In re Aller, 105 USPQ 233). 
With respect to claim 22, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 20, wherein the outer fabric layer comprises a hydrophobic material and/or a super-hydrophobic material (e.g., paragraph [0215] of Longinotti-Buitoni: the intelligent apparel item may have any or all of the weather protection functionally of traditional clothing (such as being water resistant, water proof, etc.)).  It would have been an obvious choice of design to have the outer fabric layer comprising a hydrophobic material and/or a super-hydrophobic material in view of the teachings of Longinotti-Buitoni.
As to claim 24, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 19, wherein the garment is configured to be machine washable (e.g., paragraphs [0315]-[0316] of Longinotti-Buitoni). One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of an electronic communications garment being machine washable in view of the teachings of Longinotti-Buitoni. Consequently, one of ordinary skill in the art would have 
With respect to claim 25, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 19, wherein the garment comprises a belt portion and a back portion (e.g., Fig. 2 and paragraph [0029] of Oskin: garment 105 in the shape of a vest or shirt and belt 110).
As to claim 26, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 25, wherein the belt portion comprises an adjustable fastener configured to secure a first end adjacent to a second end (e.g., paragraph [0030] of Oskin: belt comprises a hook and loop fastener that is adjustable and secures a first end adjacent to a second end by its nature).
With respect to claim 27, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 25, wherein the garment comprises one or more adjustable shoulder straps connected to the back portion and the belt portion (e.g., paragraphs [0051]-[0052] Oskin).
As to claim 28, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 27, wherein the one or more adjustable shoulder straps comprise one or more adjustable buckle straps (e.g., paragraph [0030] of Oskin).
With respect to claim 35, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 2, wherein the garment is configured to be machine washable (e.g., paragraphs [0315]- [0316] of Longinotti-Buitoni). One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized 
As to claim 36, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 2, wherein the garment comprises a belt portion and a back portion (e.g., Fig. 2 and paragraph [0029] of Oskin: garment 105 in the shape of a vest or shirt and belt 110).
With respect to claim 37, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 36, wherein the belt portion comprises an adjustable fastener configured to secure a first end adjacent to a second end (e.g., paragraph [0030] of Oskin: belt comprises a hook and loop fastener that is adjustable and secures a first end adjacent to a second end by its nature).
As to claim 38, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 36, wherein the garment comprises one or more adjustable shoulder straps connected to the back portion and the belt portion (e.g., paragraphs [0051]-[0052] Oskin).
With respect to claim 39, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 38, wherein the one or more adjustable shoulder straps comprise one or more adjustable buckle straps (e.g., paragraph [0030] of Oskin).
As to claim 41, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 2 further comprising a controller operably coupled to the removable 
With respect to claim 43, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 41 wherein the removable sensor interface module comprises a sensor acquisition circuit configured to filter the sensed ECG signals (e.g., paragraph [0049] of Kurzweil: the pre-processing circuitry 54 of module 50 (Fig. 3 of Kurzweil) is configured to filter the sensed ECG signals (e.g., paragraphs [0042] and [0048]-[0050] of Kurzweil). Accordingly, one of ordinary skill in the art would have recognized the benefits of filtering sensed ECG signals in view of the teachings of Kurzweil. Consequently, one of ordinary skill in the art before the effective filing date of the claimed invention would have further modified the device of Oskin in view of Longinotti-Buitoni and Kurzweil so that its removable sensor interface module comprises a circuit configured to filter the sensed ECG signals as such was a well-known engineering expedient as taught by Kurzweil, and because the combination would have yielded predictable results.
As to claim 57, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 2 wherein the garment comprises at least one electrically connected 
With respect to claim 58, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 57 wherein the at least one electrically connected receptacle is operably coupled to the plurality of ECG sensing electrodes via the plurality of wires or cables (e.g., paragraphs [0032] of Oskin and paragraphs [0042] and [0048]-[0050] of Kurzweil). One of ordinary skill in the art before the effective filing date of the claimed invention would have further modified the device of Oskin in view of Longinotti-Buitoni and Kurzweil so that its electrically connected receptacle is operably coupled to the plurality of ECG sensing electrodes as such was a well-known engineering expedient as taught by Kurzweil, and because the combination would have yielded predictable results.

With respect to claims 45 and 60, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claims 41 and 59, wherein the garment comprises a stretchable fabric and is configured to cover both an upper portion and lower portion of the torso of the patient (e.g., paragraph [0029] of Oskin: device 100 includes a garment 105 in the shape of a vest or shirt and the garment is also stretchable).
As to claims 46 and 61, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claims 41 and 59, wherein the plurality of wires or cables are configured to stretch with a portion of the garment (e.g., paragraph [0034] of Oskin: conductive thread 150 can stretch or expand with the garment 105).
With respect to claims 47 and 62, Oskin in view of Longinotti-Buitoni and Kurzweil, teaches the device of claims 46 and 61, wherein the plurality of wires or cables are integrated into the garment and configured in a zig zag pattern to stretch with the portion of the garment (e.g., Figs. 3-5, 150 and paragraph [0034] of Oskin).
With respect to claims 48 and 63, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claims 41 and 58, wherein the outer fabric layer of the 
As to claims 49 and 64, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claims 48 and 63, but does not expressly disclose that the inner fabric layer has an average moisture transmission rate of between 100 g/m 2/day to 50,0000 g/m2/day. In the absence of criticality, since Oskin teaches that its garment is formed from breathable fabric so sweat (moisture) can dry, one of ordinary skill in the art would have discovered the optimum or workable ranges for such a moisture rate and that function involves only routine skill in the art (see In re Aller, 105 USPQ 233).
With respect to claims 50 and 65, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claims 48 and 63, wherein the outer fabric layer comprises a hydrophobic material and/or a super-hydrophobic material (e.g., paragraph [0215] of Longinotti-Buitoni: the intelligent apparel item may have any or all of the weather protection functionally of traditional clothing (such as being water resistant, water proof, etc.)).  It would have been an obvious choice of design to have the outer 
As to claims 52 and 67, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claims 41 and 58, wherein the garment is configured to be machine washable(e.g., paragraphs [0315]- [0316] of Longinotti-Buitoni). One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of an electronic communications garment being machine washable in view of the teachings of Longinotti-Buitoni. Consequently, one of ordinary skill in the art would have further modified the device of Oskin in view of Longinotti-Buitoni’s garment to be machine washable as taught by Longinotti-Buitoni so that it is easy to clean, and because the combination would have yielded predictable results.
With respect to claims 53 and 68, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claims 41 and 58, wherein the garment comprises a belt portion and a back portion (e.g., Fig. 2 and paragraph [0029] of Oskin: garment 105 in the shape of a vest or shirt and belt 110).
As to claims 54 and 69, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 53, wherein the belt portion comprises an adjustable fastener configured to secure a first end adjacent to a second end (e.g., paragraph [0030] of Oskin: belt comprises a hook and loop fastener that is adjustable and secures a first end adjacent to a second end by its nature).
With respect to claims 55 and 70, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claims 53 and 68, wherein the garment comprises one or 
As to claims 56 and 71, Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claim 55, wherein the one or more adjustable shoulder straps comprise one or more adjustable buckle straps (e.g., paragraph [0030] of Oskin).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Oskin in view of Longinotti-Buitoni and Kurzweil as applied to claim 41 above, and further in view of US Patent Application Publication No. 2012/0158074 to Hall.
Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claims 30 and 41, but does not expressly disclose that the cardiac arrhythmia comprises ventricular fibrillation and/or ventricular tachycardia. However, Hall teaches in a related art: fitted garment comprising heart monitoring with defibrillation capability (e.g., title and paragraph [0059] of Hall) where its device detects cardiac arrhythmia in the patient and delivers therapeutic shock when the arrhythmia comprises ventricular fibrillation (VF)and/or ventricular tachycardia (VT) (e.g., paragraphs [0060]-[0061] of Hall). Consequently, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the device of Oskin in view of Longinotti-Buitoni and Kurzweil so that the control unit detects cardiac arrhythmia in a patient that comprises ventricular fibrillation and/or ventricular tachycardia as it was known in the art for a garment having monitoring and therapeutic means to response to VT/VF with defibrillation shocks as taught by Hall, and because the combination would have yielded predictable results.

Claims 23, 51 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Oskin in view of Longinotti-Buitoni and Kurzweil as applied to claims 20, 48 and 63 above, and further in view of US Patent Application Publication No. 2011/0288604 to Kaib et al. (hereinafter referred to as “Kaib ‘604”).
Oskin in view of Longinotti-Buitoni and Kurzweil teaches the device of claims 2, 48 and 63, does not expressly teach that the outer fabric layer comprises nylon, polyester, and/or a lamination or coating of polytetrafluoroethylene, expanded polytetrafluoroethylene and/or polyurethane materials However, Kaib ‘604 teaches, in a related art: wearable therapeutic device configured to deliver an electric shock to a patient, that the wearable therapeutic device comprises a wicking material (e.g., microfiber, spandex nylon, or spandex polyester) (e.g., paragraph [0040] of Kaib ‘604). Accordingly, one of ordinary skill in the art would have recognized the benefits of the outer fabric layer comprising nylon or polyester in view of the teachings of Kaib ‘604. Consequently, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the device of Oskin in view of Longinotti-Buitoni so that its outer fabric layer is made from nylon or polyester as taught by Kaib ‘604 and because the combination would have yielded predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 2 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 27 of U.S. Patent No. 10.729,910 in view of US Patent Application Publication No. 2015/0040282 to Longinotti-Buitoni and Kurzweil. 
Claim 2 of the instant application is conflicting or coextensive with claim 1 of  the ‘910 patent in view of the teachings of Longinotti-Buitoni and Kurzweil. As discussed in the 35 USC 103 rejection above, Longinotti-Buitoni teaches that wires and/or cables can be disposed between an inner fabric layer and an outer fabric layer (see claim 2) and that the monitoring garment can be machine washable (see claim 35). Kurzweil teaches that wearable garments with a removable sensor interface are known in the art to assist with the machine wearability of the garment (see claim 2 rejection above).   

Claims 3-12, 19-22, 24-30, 32-34, 36-39, 40-41, 43-50, 52-65, and 67-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21-22, 27-31, and 38-39 of U.S. Patent No. 10,729,910 in view of Oskin, Longinotti-Buitoni, and Kurzweil as applied above. 
Oskin teaches the features of claims 3-7, 9-12, 19-21, 25-28, 32-34, 36-39, 44-47, 49, 53-56, 59-62, 64, and 68-71. Longinotti-Buitoni teaches the features of claims 8, 22, 24, 48, 52, 63, 65, and 67. Kurzweil teaches the features of claims 29-30, 32-34, 40-41, 43, and 57-58.
Claims 31 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21-22, 27-31, and 38-39 of U.S. Patent No. 10,729,910 in view of Longinotti-Buitoni, Kurzweil and Hall. 
The ‘910 patent in view of Longinotti-Buitoni and Kurzweil teaches the device of claims 30 and 41 as discussed above. Hall discloses the features of claims 31 and 42 as discussed in the 35 USC 103 rejection.

Claims 23, 51, and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21-22, 27-31, and 38-39 of U.S. Patent No. 10,729,910 in view of Oskin, Longinotti-Buitoni, Kurzweil, and Kaib ‘604.
 The ‘910 patent in view of Oskin, Longinotti-Buitoni and Kurzweil teaches the device of claim 20 as discussed above. The ‘910 patent in view of Longinotti-Buitoni and Kurzweil teaches the device of claims 48 and 63 as discussed above. Kaib ‘604 discloses the features of claims 23, 51, and 66 as discussed in the 35 USC 103 rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792